PER CURIAM.
Affirmed on the authority of Gordon v. John Deere Company, Fla.1972, 264 So.2d 419; Barton v. Keyes Company, Fla.App. 1974, 305 So.2d 269; Hoffmann v. Three Thousand South Association, Inc., Fla. App.1975, 318 So.2d 486; and Youngblood v. Citrus Associates of New York Cotton Exchange, Inc., Fla.App.1973, 276 So.2d 505; American Baseball Cap, Inc. v. Duzinski, Fla.App. 1975, 308 So.2d 639. However, the order of dismissal is without prejudice to take further proceedings in the appropriate jurisdiction.
It is so ordered.